Citation Nr: 0122222	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-18 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

2.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

3.  Entitlement to service connection for chest and abdominal 
pain due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

5.  Entitlement to service connection for a nervous condition 
with depressed mood due to an undiagnosed illness. 

6.  Entitlement to service connection for memory loss and 
loss of concentration due to an undiagnosed illness.

7.  Entitlement to service connection for insomnia due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
July 1964, from January 1965 to December 1967, and from 
September 1990 to April 1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 1999, a statement of the 
case was issued in May 2000, and a substantive appeal was 
received in July 2000.  The veteran's claim arises from his 
service in the Persian Gulf from September 1990 to April 
1991.

The issue of service connection for erectile dysfunction and 
impotence due to undiagnosed illness is the subject of the 
Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations from September 1990 to April 1991.

2.  The veteran's headaches were diagnosed to be of 
tension/vascular origin; there is no objective evidence of 
disability manifested by headaches which cannot be attributed 
to a known clinical diagnosis. 

3.  There is no medical evidence, and there are no objective 
signs and symptoms of chronic disability manifested by joint 
pain, which is attributable to an undiagnosed illness as the 
result of service in the Persian Gulf. 

4.  There is no medical evidence, and there are no objective 
signs and symptoms of chronic disability manifested by chest 
or abdominal pain, which is attributable to an undiagnosed 
illness as the result of service in the Persian Gulf. 

5.  There is no medical evidence, and there are no objective 
signs and symptoms of chronic disability manifested by 
fatigue which is attributable to an undiagnosed illness as 
the result of service in the Persian Gulf.

6.  The veteran was diagnosed as having a mild anxiety 
disorder; there is no medical evidence, and there are no 
objective signs and symptoms of chronic disability manifested 
by nervousness with depressed mood, which are attributable to 
an undiagnosed illness as the result of service in the 
Persian Gulf. 

7.  The veteran was diagnosed as having mild memory loss; 
there is no medical evidence, and there are no objective 
signs and symptoms of chronic disability manifested by memory 
loss, which is attributable to an undiagnosed illness as the 
result of service in the Persian Gulf. 

8.  There is no medical evidence, and there are no objective 
signs and symptoms of chronic disability manifested by loss 
of concentration which is attributable to an undiagnosed 
illness as the result of service in the Persian Gulf. 

9.  There is no medical evidence, and there are no objective 
signs and symptoms of chronic disability manifested by 
insomnia which is attributable to an undiagnosed illness as 
the result of service in the Persian Gulf.  


CONCLUSION OF LAW

The claims of entitlement to service connection for 
headaches, joint pain, chest and abdominal pain, fatigue, a 
nervous condition with depressed mood, memory loss and loss 
of concentration, and insomnia, all as chronic disabilities 
resulting from undiagnosed illness, are denied.  38 U.S.C.A. 
§ 1117(a) (2000), 5107(a) (West 1991 & Supp. 1999), Veterans 
Claims Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (as codified at 38 U.S.C. § 5107 (West Supp. 2001); 38 
C.F.R.
§§ 3.303, 3.317 (2000), 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


During the pendency of the veteran's appeal, but after the 
case was last adjudicated by the RO, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

38 U.S.C.A. § 5103(a) (West Supp. 2001) provides that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(b)(1) (West Supp. 
2001) provides that in the case of information or evidence 
that the claimant is notified under subsection (a) is to be 
provided by the claimant, if such information or evidence is 
not received by the Secretary within one year from the date 
of such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  See 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)(1), (e)).

38 U.S.C.A. § 5103A (West Supp. 2001) pertains to the duty to 
assist.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001) 
generally provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001) provides that the Secretary is not required 
to provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such are implemented at 
66 Fed. Reg. 45,620, 45,630-31 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c), (d)).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  39 C.F.R. § 
3.159 is revised in its entirety and now includes definitions 
such as what is considered to be competent lay and medical 
evidence and what is considered to be a substantially 
complete application.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)-
(3)).

The implementing regulations also remove references to "well 
grounded" claims found in the former regulations, effective 
November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of the claims addressed pursuant to this new 
legislation and implementing regulations.  The VA has already 
met all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing entitlement to the benefits sought, and 
has, by information letters, rating actions, the statement of 
the case and supplemental statements of the case, been 
advised of the evidence considered in connection with his 
appeal, and the evidence potentially probative of the claim 
throughout the procedural course of the claims process.  In 
particular, the rating decision of May 1999, and the 
Statement of the Case, issued in May 2000, informed the 
veteran that he had failed to submit objective evidence of 
chronic disability resulting from undiagnosed illness.  This 
should have put him on notice of the type of evidence needed 
to support his claim.  Importantly, in December 1998, the 
veteran was sent a detailed letter advising him of the type 
of evidence needed to substantiate his claim.  The veteran 
was also evaluated through the Persian Gulf Registry and he 
was afforded two VA examinations, to include a VA Persian 
Gulf protocol examination.  Also, the RO has attempted to 
associate records identified by the veteran with the claims 
file or has notified him as to the unavailability of any 
identified records not associated with the claims file.  The 
claims file also contains sufficient medical evidence, such 
that further examination is not necessary.  The veteran has 
offered argument as to the merits of his claims and has 
identified no further evidence pertinent to the appeal.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding the claims 
addressed without first affording the RO an opportunity to 
consider the claims anew in light of the newly published 
regulations found at 66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326), or without first affording the veteran an 
opportunity to respond specifically to the new regulatory 
language.  A remand for adjudication by the RO of the issues 
decided by the Board would thus serve only to further delay 
resolution of these claims.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


I.  Factual Background

The record reflects that the veteran served in Southwest Asia 
from September 1990 to April 1991.  His military occupational 
specialty (MOS) was as a tactical communication chief.  He 
was also assigned to military police.  His service medical 
records reflect injury to his right arm, and his left lower 
leg, but no evidence of complaints or clinical findings with 
regard to the issues on appeal.  Moreover, the veteran has 
not alleged, nor does the record indicate, that any of his 
claimed disabilities had their onset during service in 
Southwest Asia.  Rather, the veteran maintains that his 
disabilities are the result of undiagnosed illnesses that 
have become manifest to a degree of 10 percent or more within 
the specific time period designated subsequent to separation.  
38 C.F.R. § 3.317(a)(1)(i).

The veteran was afforded a VA examination in October 1994 
specific to his complaints regarding service in the Persian 
Gulf.  The neuropsychiatric examination report reflected the 
veteran's report of headaches since January 1992, which 
occurred about every ten days and lasted up to 2 days.  The 
headaches were in either the right or left frontal area, and 
resulted in a dull, steady pain.  There was no known 
aggravant or reliever.  The veteran also reported episodes of 
anxiety that lasted up to a day.  The episodes were not 
unduly severe, but they did cause tenseness.  The veteran was 
taking no medication for this, nor had he ever sought 
therapy.  He reported that the anxiety was relieved somewhat 
by exercise.  

The physical examination revealed normal station and gait, as 
well as normal cranial nerves II-XII.  Trapezii and 
sternocleidomastoid strength was normal.  There was no motor 
system asymmetry, involuntary movement, weakness, or atrophy.  
Muscle tone was within normal limits, and deep tendon 
reflexes were symmetrical and normal active.  Pain, sensory 
tracts, and coordination were intact.  

On mental status evaluation, the veteran was alert and 
cooperative.  There was no looseness of associations or 
flight of ideas, and no bizarre motor movements or tics.  His 
mood was calm and his affect appropriate with no delusions, 
hallucinations, ideas of reference, or suspiciousness.  He 
was fully oriented and memory for both recent and remote was 
good.  Insight and judgment appeared to be adequate as did 
his intellectual capacity.  The examiner reported a diagnosis 
of headaches with no neurological sequelae, and noted that no 
psychiatric disorder was found. 

The general medical VA examination noted that while the 
veteran was serving in Southwest Asia, he was not exposed to 
oil well fires or smoke, but he was about two miles away when 
a scud missile hit, setting off chemical alarms.  The veteran 
reported complaints of fatigue, nervousness, headaches and 
loss of concentration since returning from the Persian Gulf.  
He denied depression, increased stressors, anhedonia, sleep 
disturbance or crying spells.  He also denied systemic 
complaints like weight loss, anorexia, cardiorespiratory, 
gastrointestinal, or genitourinary complaints.  He complained 
of upper body pain which began when he fell and hit his neck 
during active duty.  (His neck injury was service-connected.)  
The pain radiated to the suboccipital area and to both upper 
shoulders and forearms.  He denied paresthesia in the upper 
extremities or fingertips.  The examiner reviewed the 
veteran's body systems as normal, with the exclusion of the 
cervical spine, which showed crepitation with flexion and 
lateral movement.  Examination of both shoulders, both knees, 
and both hips was normal.  The examiner reported the 
following diagnoses: Recurrent cervical strain with minimal 
degenerative joint disease; status post puncture wound, right 
forearm, no residual or disease; status post soft tissue 
injury right lower extremity, no residual, or disease found. 

Private medical records from a Dr. Stribling show that the 
veteran was seen for prostate evaluation and erectile 
impotence from December 1995 to April 1998.  There was no 
reference to any of the conditions claimed on appeal.  

The veteran reported again for a VA Persian Gulf Health 
Survey in November 1995, and he submitted a Persian Gulf 
Registry questionnaire in November 1996.  The veteran 
reported that his fatigue had limited his daily activities to 
about 30 percent of normal over the previous 6 months.  He 
also stated that he believed he was exposed to chemical 
and/or biological agents, and that he had a reaction to the 
pyridostigmine pills he took as a prophylactic to nerve gas 
agents.  No diagnosed disabilities were noted.  

The veteran was afforded a further VA evaluation according to 
Persian Gulf protocol in October 1998.  The medical personnel 
reported normal findings throughout with normal 
electrocardiogram and normal chest X-ray.  There was no 
change noted since the 1994 report. 

In August 1998, the veteran requested evaluation for his Gulf 
War ailments in conjunction with his claim for service 
connection.  A VA examination was conducted in August 1999, 
specific to the veteran's claims as associated with service 
in Southwest Asia.  

The August 1999 VA examination reflected the veteran's 
complaints of headaches, joint pain all over, as well as a 
dull, tight pain in his chest, and constant abdominal pain, 
similar to constipation, without constipation.  He reported 
that he was tired all the time and struggled to get through 
his work day.  He was also "jittery, hyper, and tense," 
with a feeling of numbness rather than depression or sadness.  
He reported that he could not focus and could not concentrate 
or remember.  He no longer had a problem with insomnia as he 
was so tired at the end of the day, he could sleep anytime.  

During the VA neurological examination, the veteran 
essentially reiterated his previous complaints of headaches, 
noting that there were no associated symptoms including 
blurred vision, dizziness, or nausea or vomiting.  The 
headaches worsened with bright sunlight and noise, and 
lessened in a quiet, relaxing place.  He reported that he 
occasionally had to leave work because of the headaches, and 
he had missed 7 days from work in the past 10 months, 
including 5 days due to having the flu.  He also reported 
occasional nervousness, despite his low stress job.  The 
nervousness did not prevent him from working, and there was 
no particular trigger.  He also noted some forgetfulness, 
mainly with short term memory.  He reported a lot of fatigue 
but no insomnia.  He reported that he did not have a lot of 
depression.

The mental status evaluation revealed that the veteran was 
fully oriented and alert.  His speech was normal in rate and 
tone with good vocabulary and good grammar.  He was pleasant 
and cooperative and able to carry on adequate conversations.  
His speech was not pressured, and there were no 
hallucinations, delusions, paranoia, or ideas of reference.  
There was no depression, psychomotor retardation or anxiety 
at the time of the examination.  Gait was normal, he had good 
movement throughout, and cranial nerves II-XII were intact.  
Balance was good, and he did not stagger when he walked.  The 
examiner reported the following diagnoses: Mixed 
tension/vascular headaches, no neurological sequela; mild 
generalized anxiety disorder; no dementia, mild 
forgetfulness.

The general medical examination, also conducted in August 
1999, showed the same complaints.  Physical examination of 
the chest was normal without limitation, and the 
cardiovascular system was asymptomatic.  The veteran reported 
a variety of feelings in his chest at times, following no 
organic pattern related to the heart or pulmonary system.  
The abdomen was without symptoms.  Appetite and digestion 
were good; the examination was normal.  The veteran's 
complaints of erectile dysfunction and impotence were noted 
and have been considered in a previous claim.  He was also 
noted to have mild, benign prostatism.  Examination of the 
musculoskeletal system reflected a primary complaint of 
disability of the neck, which has already been service-
connected.  He reported exercising his knees, shoulders, and 
back, which helped with strengthening.  He did not have pain 
sleeping on his shoulders, and there was no joint swelling.  
He reported no current joint aches, but his feet sometimes 
ached after standing all day.  Physical examination revealed 
no limitation of motion of any joints or extremities or 
clinical abnormality other than the previously noted cervical 
spine.  Radiographs of the cervical spine showed minimal 
degenerative changes of the facet joints at C3-4 on the left.

The veteran reported previous tiredness that may have been 
associated with depression.  He reported that the more he 
worked, the more energy he had.  He did not have excess 
fatigue from ordinary reasonable work for a person of his 
age.  He was adequately functional with adequate reserve for 
his job with the Forest Service.  The examiner reported the 
following diagnoses: Cervical degenerative joint disease, 
symptomatic; normal examination of the lumbar spine; erectile 
dysfunction/impotence, likely no organic basis documented; 
BPH, mild, with bladder neck obstructive symptoms, mild; pes 
planus bilaterally, mild, symptomatic.  

II.  Analysis

Generally, applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

With respect to claims based upon service during the Persian 
Gulf War, 38 U.S.C.A. § 1117, authorizes VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.  To implement the Persian Gulf War Veterans' Act, VA 
added the following regulations (which were amended, 
effective November 2, 1994, to expand the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established).  The regulations are as follows:

   (a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability 
resulting from an illness or combination of 
illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: 
   (i)  became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later 
than December 31, 2001; and 
   (ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis. 
   (2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of 
independent verification. 
   (3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest. 
   (4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar. 
   (5)  A disability referred to in this section 
shall be considered service- connected for purposes 
of all laws of the United States. 
   (b)  For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory 
system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
   (c)  Compensation shall not be paid under this 
section: 
   (1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or 
   (2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or 
   (3)  if there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. 
   (d)  For purposes of this section:
   (1)  the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia theater of 
operations during the Persian Gulf War. 
   (2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, 

the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317 (2000).

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations from September 1990 to April 1991.  
Based on this evidence and for purposes of analysis under 38 
C.F.R. § 3.317, the Board finds that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Gulf War.

After reviewing the evidence of record, including the 
veteran's report of signs and symptoms of his claimed 
conditions, the Board concludes that the preponderance of the 
evidence is against each of the veteran's claims for service 
connection.  Despite the veteran's assertions that he has an 
undiagnosed illness with regard to each claimed condition, 
the objective medical evidence of record does not support the 
veteran's contentions.  Service medical records are silent as 
to any medical problems related to headaches, joint pain, 
chest and abdominal pain, fatigue, a nervous condition, 
memory loss or loss of concentration, or insomnia during his 
tour of duty in the Persian Gulf.  The veteran reported that 
his disabilities surfaced only after his separation from 
service.  

A.  Headaches

The veteran has been evaluated on several occasions for his 
complaints of headaches, and in August 1999 he was diagnosed 
as having tension or vascular headaches.  Thus, as the 
veteran's headaches have a diagnosed etiology, he has failed 
to meet the criteria that his illness not be attributable to 
any known clinical diagnosis by history, physical examination 
and laboratory tests.  Therefore, his claim for service 
connection for headaches due to chronic disability as a 
result of undiagnosed illness must be denied.


B.  Joint Pain

The veteran's VA outpatient medical records and VA 
examination reports reflect his complaints of joint pain, 
particularly in his shoulders, without clinical diagnosis of 
any disability involving the veteran's joints, other than the 
cervical spine.  As noted previously, the degenerative 
disease of the cervical spine has already been service 
connected.  A VA examination report of October 1994 showed no 
neurological or musculoskeletal defects involving the 
veteran's joints.  His body systems were normal.  The pain 
noted to be radiating from the suboccipital area to the 
shoulders was referable to the cervical spine, and was 
contemplated in the rating assigned for the neck injury.  
Subsequent VA outpatient evaluations, including a 1995 
Persian Gulf health survey, and an August 1999 VA 
examination, did not indicate any disability involving the 
musculoskeletal system other than the cervical spine.  In 
addition, the veteran reported to the VA examiner that 
exercising his knees, shoulders, and back helped to 
strengthen these joints.  He did not report any joint aches, 
and there was no limitation of motion or clinical abnormality 
of the joints, other than the degenerative changes of the 
cervical spine.  The only evidence of record to suggest that 
there is joint pain that is the result of undiagnosed 
illness, is the veteran's statement.  However, the 
regulations require that there be objective evidence of signs 
or symptoms of joint pain not attributable to a diagnosed 
disability.  Such objective evidence is not present.  Thus, 
as the veteran's complaints of joint pain have not been 
confirmed by objective evidence, the claim must be denied.

C.  Chest and Abdominal Pain

While there is no medical evidence of diagnosed disability 
relating to the veteran's chest or abdomen, there is likewise 
no objective evidence of disability in these areas.  The VA 
outpatient and examination reports show that the veteran's 
complaints have been thoroughly evaluated.  An October 1994 
VA examination report reflected no abnormalities of the chest 
or abdomen, and a chest X-ray and EKG performed in October 
1998 were both normal.  The examiner noted no change since 
the 1994 VA examination.  The August 1999 VA examination 
report reflected the veteran's complaints of tightness in his 
chest and abdominal pain, but there was no objective evidence 
of signs or symptoms of such disability, and no medical 
evidence of clinical abnormality.  The examiner found no 
organic pattern related to the heart or pulmonary system to 
account for the veteran's complaints.  In addition, his 
abdomen was without objective evidence of disability, and the 
examination was normal.  Accordingly, the claim must be 
denied.

D.  Fatigue

The veteran reported that his fatigue began after his 
separation from service.  However, there is no objective 
evidence of signs or symptoms of fatigue, and no medical 
evidence of disability attributable to fatigue.  While the 
veteran reported in his November 1995 Persian Gulf Health 
Survey, that fatigue limited his daily activities to about 30 
percent of normal, the examination report indicated normal 
findings without evidence of chronic fatigue.  In addition, 
the veteran's August 1999 VA examination report reflected no 
evidence of excess fatigue from ordinary reasonable work for 
a person of his age.  He was found to be adequately 
functional with adequate reserve for his job.  Despite the 
veteran's statement that he experienced a lot of tiredness, 
he later stated that the more he worked, the more energy he 
had.  He also reported that his previous tiredness may have 
been associated with depression.  Accordingly, as there is no 
objective evidence of disability associated with fatigue, the 
claim must be denied.

E.  Nervous Condition with Depressed Mood

The veteran has reported nervousness since his return from 
the Persian Gulf, and has been found to be mildly anxious.  
His VA examination of October 1994 reported no evidence of 
psychiatric disorder.  However, an August 1999 VA examination 
report reflected his complaints of jitteriness and tenseness, 
with a feeling of numbness rather than depression or sadness.  
He reported that his nervousness did not prevent him from 
working.  Although the VA examiner found no evidence of 
depression or anxiety at the time of the examination, he 
reported a diagnosis of mild generalized anxiety disorder.  
Thus, as the veteran's nervousness has been diagnosed as a 
mild anxiety disorder, he has failed to meet the criteria 
that his illness not be attributable to any known clinical 
diagnosis by history, physical examination and laboratory 
tests.  In addition, there is no medical evidence or 
objective signs or symptoms of a depressed mood as a result 
of undiagnosed illness.  When seen at a VA medical clinic in 
August 1997, he reported occasional episodes of depressed 
mood which might last a day.  He commented that such episodes 
were no more than most people have.  Accordingly, the claim 
for a nervous disorder with depressed mood must be denied.

F.  Memory Loss and Loss of Concentration

The veteran has reported memory loss and loss of 
concentration since his separation from service in the 
Persian Gulf.  However, the October 1994 VA examination 
report revealed that the veteran's memory for both recent and 
remote events was good.  There was likewise no evidence of 
disability affecting the veteran's cognition.  While the 
August 1999 VA examination report noted the veteran's 
complaint of short-term memory forgetfulness, there was no 
evidence on the mental status evaluation of psychomotor 
retardation or impaired memory or concentration.  While the 
examiner did report a diagnosis of mild forgetfulness without 
dementia, there is no objective evidence of same except for 
the veteran's history.  Importantly, it is noted that the 
veteran works as an electronic technician, performing duties 
on monitoring equipment.  There is no history of any 
forgetfulness affecting his job duties.  As there is no 
objective evidence of signs and symptoms of a chronic 
disability manifested by memory loss that is due to an 
undiagnosed illness, the claim must be denied.

G.  Insomnia

With regard to the veteran's claim for insomnia, the Board 
notes that the medical records reflect no diagnosis of 
insomnia, and the August 1999 VA examination report noted 
that the veteran had no problems with insomnia, as he was so 
tired after work that he could sleep anytime.  Thus, as there 
is no evidence of a chronic disability involving insomnia, 
and no evidence of objective signs and symptoms of insomnia 
due to chronic disability as a result of undiagnosed illness, 
the claim must be denied.

III.  Summary

In reaching the foregoing conclusions, the Board considered 
the veteran's statements and believes that the veteran is 
sincere in his belief that the claimed disorders are related 
to his Persian Gulf service.  However, the preponderance of 
the evidence is against a finding that the symptoms 
complained of are due to a chronic disability that is the 
result of an undiagnosed illness.  With regard to the various 
issues, there is either no supporting evidence of the claimed 
symptoms or the symptoms have been attributed to known 
clinically diagnosed disorders which are not shown to be 
related to service.  Accordingly, the claims are denied.  


ORDER

Entitlement to service connection for headaches, joint pain, 
chest and abdominal pain, fatigue, a nervous condition with a 
depressed mood, memory loss and loss of concentration, and 
insomnia, all as due to undiagnosed illness, is denied.


REMAND

By rating action of May 1999, the RO denied service 
connection for erectile dysfunction/impotence.  The veteran 
was notified of this decision by letter dated May 12, 1999 
and of his appellate rights.  That same month, a notice of 
disagreement was received to issues adjudicated by rating 
action of May 1999, but no mention was made of erectile 
dysfunction/impotence.  In August 1999, the veteran was 
examined by the VA during which time he mentioned erectile 
dysfunction/impotence.  The RO concluded that this 
represented an informal claim for service connection for 
erectile dysfunction/impotence as due to Gulf War undiagnosed 
illness.  By rating action of May 2000, service connection 
for this condition was denied on a de novo basis.  The 
veteran was notified of this action by letter dated in June 
2000 and informed that he had one year to appeal.  In 
February 2001, the veteran's representative raised this issue 
in his written brief presentation.  The Board accepts this 
presentation as a timely notice of disagreement.  As the 
claims folder had been transferred to the Board, it was 
permissible for the notice of disagreement to be filed at the 
Board.  In this regard, the applicable criteria provide as 
follows:  

Sec. 20.300  Rule 300. Place of filing Notice of Disagreement 
and 
          Substantive Appeal.

    The Notice of Disagreement and Substantive Appeal must be 
filed with 
the Department of Veterans Affairs office from which the 
claimant 
received notice of the determination being appealed unless 
notice has 
been received that the applicable Department of Veterans 
Affairs records 
have been transferred to another Department of Veterans 
Affairs office. 
In that case, the Notice of Disagreement or Substantive 
Appeal must be 
filed with the Department of Veterans Affairs office which 
has assumed 
jurisdiction over the applicable records.

38 C.F.R. § 20.300 (2000).

As there is a timely notice of disagreement to this issue, 
the RO must issue a Supplemental Statement of the Case, and 
the veteran must be afforded the opportunity of submitting a 
substantive appeal if he desires the Board to address this 
matter.  

In reconsidering this issue, the RO is advised to consider 
the VCAA as discussed above and also consider the issue of 
whether this is an original or a reopened claim.  

Pursuant to the provisions of 38 C.F.R. § 19.9, "[I]f further  
evidence or clarification of the evidence or correction of a  
procedural defect is essential for a proper appellate 
decision," the Board is required to remand the case to the  
agency of original jurisdiction for the necessary action.  
Accordingly, as this claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of an SSOC as to that claim.  
In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of all medical providers from 
whom he has received treatment for 
erectile dysfunction/impotence since 
service discharge.  All indicated records 
should be obtained.

2.  The veteran should again be advised 
of the information and evidence needed to 
support his claim and all needed 
development should be accomplished in 
accordance with the VCAA and implementing 
regulations.  

3.  Upon completion of the requested 
development, the RO should issue the 
veteran a Supplemental Statement of the 
Case after determining whether his 
current claim is an original or a 
reopened claim.  The Supplemental 
Statement of the Case should include 
consideration of the VCAA and the 
implementing regulations.  The veteran 
and his representative are advised of the 
need to file a substantive appeal if the 
Board is to address this issue.  If 
appropriate, the case should then be 
returned to the Board for further 
appellate consideration.  

By this REMAND, the Board intimates no opinion either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with due 
process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L.  
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 




		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 

